TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00695-CV


Fuller-Austin Insulation Company, Appellant

v.

State of Texas, Highland Insurance Company, Gregory Giammarios, and Kay
Giammarios, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GV304537, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The parties have filed a joint motion to dismiss this appeal.  We grant the motion and
dismiss this appeal. 


  
					Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Joint Motion
Filed:   September 23, 2004